     Case 3:20-cv-02910-L Document 254 Filed 05/21/21              Page 1 of 10 PageID 4274


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

                                                       §
U.S. COMMODITY FUTURES TRADING                         §
COMMISSION, et al.                                     §
                                                       §
                       Plaintiffs,                     §
                                                       §            CIVIL ACTION NO.
v.                                                     §              3:20-CV-2910-L
                                                       §
TMTE, INC. a/k/a METALS.COM, CHASE                     §
METALS, INC., CHASE METALS, LLC,                       §
BARRICK CAPITAL, INC., LUCAS THOMAS                    §
ERB a/k/a LUCAS ASHER a/k/a LUKE ASHER,                §
and SIMON BATASHVILI,                                  §
                                                       §
                       Defendants,                     §
                                                       §
TOWER EQUITY, LLC,                                     §
                                                       §
                       Relief Defendant.               §
                                                       §


             RECEIVER'S MOTION TO COMPEL AND BRIEF IN SUPPORT

         COMES NOW, Kelly Crawford, as the court-appointed ("Receiver"), and respectfully

moves the Court as follows:

                                              I.

                                     RELIEF REQUESTED

         Pursuant to the Receivership Orders governing the administration of this Receivership and

the authority granted to the Receiver by this Court, the Receiver files this motion to compel the

law firms Bradley Arant Boult Cumming, LLP and Quim1 Emanuel Urquhart & Sullivan, LLP (the

"Bradley/Quinn Attorneys") to reveal to the Receiver the source of any retainer or security interest

they received in order to represent Defendants Lucas Asher and Simon Batashvili so that the




RECEIVER'S MOTION TO COMPEL AND BRIEF IN SUPPORT                                            1
 Case 3:20-cv-02910-L Document 254 Filed 05/21/21                  Page 2 of 10 PageID 4275


Receiver can verify that counsel have complied with their lawful duties to insure that the retainer

or security they received did not come from frozen or tainted funds.

                                                      II.

                             STATEMENT OF RELEVANT FACTS

        1.     On September 22, 2020, this Court entered an Order Granting Plaintiffs

Emergency Ex Parte Motion for Statutory Restraining Order, Appointment of a Temporary

Receiver, and Other Equitable Relief [Dkt. 16] (the "SRO"). Pursuant to the SRO, this Court

vested the Receiver with ce1iain authority to recover assets and investigate claims. The SRO

fu1iher directs any person in custody or control over any asset which the Receivership Defendants

own, possess, have a beneficial interest in or control directly or indirectly, be turned over to the

Receiver. See SRO,   ~   29. This extends to each of the Defendants, the Relief Defendant, and any

affiliate or subsidimy owned or controlled by the Defendants or Relief Defendant (the

"Receivership Defendants"). See     SRO,~   30.

       2.      On October 14, 2020, this Court entered the Consent Order of Preliminary

Injunction as to Lucas Thomas Erb a/k/a Lucas Asher a/k/a Luke Asher and Simon Batashvili [Dkt.

165] (the "Individuals Consent Order") as well as the Consent Order of Preliminary Injunction as

to Defendant TMTE, Inc. d/b/a Metals.com, Chase Jvfetals, LLC, Metals, Inc., Barrick Capital,

Inc., and Relief Defendant Tower Equity, LLC [Dkt. 164] (the "Entities Consent Order")

(collectively with the SRO-the "Receivership Orders"). The Individuals Consent Order directs

Receivership Defendants to cooperate and assist the Receiver including, but not limited to,

providing information to the Receiver that the Receiver deems necessary to exercising his

authority. See Individuals Consent Order,   ~   31.




RECEIVER'S MOTION TO COMPEL AND BRIEF IN SUPPORT                                            2
 Case 3:20-cv-02910-L Document 254 Filed 05/21/21                  Page 3 of 10 PageID 4276


        3.         On March 30, 2021, Gene R. Besen of the law firm Bradley Arant Boult Cummings

LLP ("Bradley") and Alex Spiro, Elinor Sutton, and Elizabeth Devaney of the law firm of Quinn

Emanuel Urquhart & Sullivan LLP ("Quinn Emanuel") filed their Notice of Limited Appearance

[Dkt. 231] (the "Limited Appearance") and Emergency Motion to JvfodifY Preliminmy Injunction

[Dkt. 232] (the "Emergency Motion") on behalf of Defendants Lucas Thomas Erb a/k/a Lucas

Asher a/k/a Luke Asher and Simon Batashvili ("Individual Defendants") challenging the freezing

of their assets for the purposes of retaining counsel and seeking the modification of the agreed

injunction to allow access to existing or future untainted assets in order to pay attorney's fees in

this matter. See Emergency Motion, p. 4.

        4.         On April 16, 2021, the Receiver sent correspondences to the Bradley/Quinn

Attorneys requesting an accounting of all assets or security interests received from the

Receivership Defendants or for the benefit of the Receivership Defendants to fund their firm's

retainer, if any, or for other purposes. The Receiver fmiher requested the Bradley/Quinn Attorneys

to identify the source of the monies and collateral, copies of any documents evidencing such

payments or security agreements, and the due diligence conducted to ensure the monies or security

interests were not subject to the freeze imposed by the Receivership Orders. 1

        5.         On April 26, 2021, Gene R. Besen with Bradley responded to the Receiver's April

16 correspondence and summarily concluded that he had "ensured the limited funds in [his] trust

account are from untainted sources with no connection to the Receivership Estate." Mr. Besen

further represented that "the assets about which [Receiver] requested information are not subject




1 Appendix   ("App."), Exhibit A, pp. 3-6.



RECEIVER'S MOTION TO COMPEL AND BRIEF IN SUPPORT                                            3
    Case 3:20-cv-02910-L Document 254 Filed 05/21/21                 Page 4 of 10 PageID 4277


to the SRO, and therefore, no accounting is required." He further declared the Receiver's request

for information about the source of retainer received by his firm to be "unreasonable". 2

           6.       On April 28, 2021, Elizabeth Devaney with Quinn Emanuel responded to the

Receiver's April 16 c01Tespondence. Therein, Ms. Devaney stated that "[w]e have confirmed to

the best of our ability that we are not in possession of any assets subject to the [Receivership

Orders]." Ms. Devaney goes on to state that the Receiver is "not entitled to any information

regarding the source or nature of funds in our possession that are not connected to the Receivership

Order" and that no additional information would be provided at that time. 3

           7.       On May 6, 2021, the Receiver sent follow up correspondence to Mr. Besen and Ms.

Devaney again requesting information regarding the source of their retainers and informing Mr.

Besen and Ms. Devaney that the Receiver would inform the Comi of their refusal to provide the

information requested by the Receiver. 4

           8.       To date, the Bradley/Quinn Attorneys have refused to provide the information

lawfully requested by the Receiver pursuant to the Receivership Orders.

                                                   III.

                                             ARGUMENT

A.         Counsel must make a good faith inquiry and ensure that funds held in retainer are
           not tainted and not subject to the Court's Receivership Orders.

           9.       The Fifth Circuit holds that lawyers cannot make themselves willfully ignorant of

the circumstances surrounding the source of their fees in a situation in which assets have been

frozen and must go further to investigate the source of funds with which a client pays their fees to

ensure the funds are not tainted. In Federal Trade Commission v. Assail, Inc., 410 F.3d 256 (5th


2
    App., Exhibit B, pp. 7-8.
3
    App., Exhibit C, pp. 9-10.
4
    App., Exhibit D, pp. 11-12.


RECEIVER'S MOTION TO COMPEL AND BRIEF IN SUPPORT                                             4
 Case 3:20-cv-02910-L Document 254 Filed 05/21/21                  Page 5 of 10 PageID 4278


Cir. 2005), the Fifth Circuit held that an attorney representing a defendant in a telemarketing fraud

case brought by the Federal Trade Commission had a duty to investigate the source of funds with

which a client pays his fees to ensure the funds are not tainted and are not subject to an order of

the Court freezing the funds in a receivership. "[A]n attorney must 'audit' a client sufficiently so

as to avoid becoming part of a criminal scheme that includes disposing of ill-gotten gains." 410

F.3d at 264. "[W]hen an attorney is objectively on notice that his fees may derive from a pool of

frozen assets, he has a duty to make a good faith inquiry into the source of those fees. Failure to

make such an inquiry in the face of this duty will result in disgorgement of the funds." 410 F .3d

at 265; see also FTC v. Network Servs. Depot, Inc., 617 F.3d 1127, 1145 (9th Cir. 2010) ("In

light of the FTC's allegations that the custodial funds were derived from a fraudulent scheme,

Benice could not sufficiently discharge his duty of inquiry merely by relying on the contrary

representations of his client... Even if Benice notified the district court and the FTC of the terms

of his retainer agreement, and did not knowingly act to facilitate Castro's attempted obfuscation,

we cannot conclude that Benice's acceptance of such a payment was in good faith.").

        10.     Here, the Bradley/Quinn Attorneys have not provided any evidence to show that

they conducted a good faith investigation into the source(s) of their retainers. Instead, they merely

declared to the Receiver that they complied with their obligations under Assail, and that the

Receiver is not entitled to obtain information from them to verify that they met their obligations

under Assail.

B.     Counsel cannot hide behind attorney-client privilege.

        11.     The Bradley/Quinn Attorneys have not cited any legal authority to the Receiver to

justify their position that the Receiver is not allowed to discover the source of their retainer.

 Indeed, the source of their retainer is not protected by the attorney-client privilege. The Fifth




RECEIVER'S MOTION TO COMPEL AND BRIEF IN SUPPORT                                             5
 Case 3:20-cv-02910-L Document 254 Filed 05/21/21                  Page 6 of 10 PageID 4279


 Circuit recognized that matters involving the payment of fees and the identity of clients are not

 generally privileged. In In re Grand Jw)l Subpoena for Att '.Y Representing Crim. Defendant

Reyes-Requena, 913 F.2d 1118, 1123 (5th Cir. 1990), the Comi held that the attorney-client

privilege does not protect an attorney from having to disclose the source or payment terms of

 attorney's fees. "Information concerning who paid Reyes-Requena's fee to DeGeurin and the

 amount, method or terms of payment is not exempted from disclosure by the attorney-client

privilege." Id at 1127.

       12.     In the absence of any lawful basis to protect the source of their retainer from being

disclosed to the Receiver, the Bradley/Quinn Attorneys should be compelled to turn over such

information to the Receiver.

   C. The Receiver's Request for the Information is Reasonable and Required to Protect
      the Receivership Estate

       13.     The Receiver's authority to recover assets and investigate claims pursuant to the

Receivership Orders allows him to make inquiries into the source and nature of funds provided to

Bradley and Quinn Emanuel. The definition of "assets" that are frozen pursuant to the Receivership

Orders is broadly defined as follows:

        "The term "assets" encompasses any legal or equitable interest in, right to, or claim to,

       any real or personal property, whether individually or jointly, directly or indirectly

       controlled, and ·wherever located, including but not limited to:             chattels, goods,

       instruments, equipment, fixtures, general intangibles, effects, leaseholds, mail or other

       deliveries, inventory, checks, notes, accounts (including, but not limited to, bank accounts

       and accounts at other financial institutions), credits, receivables, lines of credit, contracts

       (including spot, fittures, options, or swaps contracts), insurance policies, and all funds,

       wherever located, whether in the United States of outside the United States. "



RECEIVER'S MOTION TO COMPEL AND BRIEF IN SUPPORT                                              6
 Case 3:20-cv-02910-L Document 254 Filed 05/21/21                    Page 7 of 10 PageID 4280


SRO,   ~15.


        14.    In refusing to disclose the source of their retainers, the Bradley/Quinn Attorneys

argue the Receiver has all the information he needs regarding the assets of the Defendants and can

figure out for himself if any of the assets subject to the Receivership Orders have been transferred

to the Bradley/Quinn Attorneys. The Defendants received more than $185 million and to date the

Receiver has recovered less than $10 million. See Receiver's Third Report, p. 4 [Docket No. 233].

Needless to say, there are millions of dollars of "assets" subject to the Comi's Orders that have

not yet been identified by the Receiver and the Individual Defendants have only exacerbated this

problem by hiding assets from the Receiver, transferring assets in violation of the Court's Orders,

and refusing to provide information requested by the Receiver.           See Agreed Order Finding

Defendant Lucas Asher in Contempt of this Court's Orders [Docket No. 216] and Receiver's

Motion for "Sho-vv Cause" Hearing to Hold Defendant Simon Batashvili in Civil Contempt, and

Brief in Support [Docket No. 250].

        15.    In addition, the Bradley/Quinn Attorneys represented to this Comi that their

clients, the Individual Defendants, are unable to identify assets that are tainted or not tainted.

        "Finally, Plaintiffs and the Receiver fault Asher and Batashvili for being unable to

specifically identifY untainted assets. This ignores the fact that Asher's and Batashvili 's offices

and homes have been raided and they no longer have the ability to identifj1 such assets with

specificity without access to their records. "

Reply Filed by Individual Defendants, p. 6 [Docket. 245].

        16.    If the clients of the Bradley/Quinn Attorneys are unable to identify "untainted

assets'', how have the Bradley/Quinn Attorneys been able to confirm that the retainers they

received were from "untainted assets"? Indeed, this unce1iainty alone justifies the Receiver's




RECEIVER'S MOTION TO COMPEL AND BRIEF IN SUPPORT                                               7
 Case 3:20-cv-02910-L Document 254 Filed 05/21/21                  Page 8 of 10 PageID 4281


request for the Bradley/Quinn Attorneys to disclose the source of their retainer so that the Receiver

can confirm from the information he has available to him whether the retainers are subject to the

Receivership Orders.

        17.    By refusing to provide the information requested by the Receiver, the

Bradley/Quinn Attorneys are violating the express terms of the SRO. The SRO expressly orders

that "persons or entities served with a copy of this order shall cooperate fitlly with and assist the

Temporary Receiver. This cooperation and assistance shall include, but not be limited to,

providing information to the Temporary Receiver deems necessary to exercising the authority as

provided in this Order." SRO,   ~34.


        18.    The SRO does not allow the Bradley/Quinn Attorneys to provide information to the

Receiver that only the Bradley/Quinn Attorneys believe is reasonable, as the Bradley/Quim1

Attorneys argue. Indeed, in order to maintain the integrity of the receivership estate and insure

that tainted "assets" of the receivership estate are not being used to pay the Bradley/Quinn

Attorneys, the Receiver is entitled to know the source of the retainers.

        19.    In F.T.C. v. Johnson, No. 2:10-CV-02203-MMD, 2013 WL 4039069, at *7 (D.

Nev. Aug. 5, 2013), the United States District Court held that, pursuant to the responsibilities

placed upon the Receiver to maintain the integrity of the Receivership estate, inquiries made by

the Receiver as to the source of any unsecured debts must be responded to. F. T. C. v. Johnson, No.

2:10-CV-02203-MMD, 2013 WL 4039069, at *7 (D. Nev. Aug. 5, 2013) [emphasis added].

       20.     The outright refusal of the Bradley/Quinn Attorneys to reveal the source of their

retainer, without any legal basis whatsoever, and in express violation of their obligation under the

Receivership Orders to cooperate with the Receiver, should not be condoned, and the Court should

compel counsel to comply with the Receiver's legitimate request.




RECEIVER'S MOTION TO COMPEL AND BRIEF IN SUPPORT                                             8
 Case 3:20-cv-02910-L Document 254 Filed 05/21/21                   Page 9 of 10 PageID 4282




                                                IV.

                                         CONCLUSION

       For the reasons set forth herein, the Receiver prays that this Court grant this motion and

issue an order compelling the law firms Bradley Arant Boult Cumming, LLP and Quim1 Emanuel

Urquhart & Sullivan, LLP to provide an accounting of all assets and security interests received for

their representation of the Individual Defendants, and grant such other relief to which the Receiver

may be justly entitled.

                                              Respectfully submitted,

                                              SCHEEF & STONE, L.L.P.


                                              By:    Isl Kellv M Crawford
                                                    Kelly M. Crawford
                                                    State Bar No. 05030700

                                             500 N. Akard Street, Suite 2700
                                             Dallas, Texas 7501
                                             Telephone: (214) 706-4200
                                             Telecopier: (214) 706-4242

                                             ATTORNEYS FOR RECEIVER


                             CERTIFICATE OF CONFERENCE

        The undersigned hereby certifies that prior to filing this Motion the Receiver and/or

conferred with Gene R. Besen and Elizabeth Devaney, counsel for Defendants Lucas Thomas Erb

a/k/a Lucas Asher a/k/a Luke Asher and Simon Batashvili regarding this Motion and counsel is

opposed to the relief sought herein.

                                                          Isl Peter Lev11is
                                                          Peter Lewis




RECEIVER'S MOTION TO COMPEL AND BRIEF IN SUPPORT                                            9
Case 3:20-cv-02910-L Document 254 Filed 05/21/21                Page 10 of 10 PageID 4283




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on May 21, 2021, a true and correct copy of the foregoing

document was electronically filed with the clerk of the U.S. District Court, Northern District of

Texas, using the electronic case filing system of the comi. The electronic case filing system sent

a "Notice of Electronic Filing" to attorneys ofrecord.


                                                     /s/ Kelly M. Crawford
                                                     KELLY M. CRAWFORD




RECEIVER'S MOTION TO COMPEL AND BRIEF IN SUPPORT                                          10
